This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 vs.                                                           No. 34,817

 5 FIDEL ARAGON,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Michael E. Martinez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Defendant appeals from a district court order revoking his probation. We issued

19 a calendar notice proposing to affirm. Defendant has responded with a timely
 1 memorandum in opposition. We affirm.

 2   {2}   Defendant continues to challenge the sufficiency of the evidence to support the

 3 revocation of his probation. [MIO 4] “In a probation revocation proceeding, the [s]tate

 4 bears the burden of establishing a probation violation with a reasonable certainty.” See

 5 State v. Leon, 2013-NMCA-011, ¶ 36, 292 P.3d 493. “To establish a violation of a

 6 probation agreement, the obligation is on the [s]tate to prove willful conduct on the

 7 part of the probationer so as to satisfy the applicable burden of proof.” In Re Bruno

 8 R., 2003-NMCA-057, ¶ 11, 133 N.M. 566, 66 P.3d 339; see also State v. Martinez,

 9 1989-NMCA-036, ¶ 8, 108 N.M. 604, 775 P.2d 1321 (explaining that probation

10 should not be revoked where the violation is not willful, in that it resulted from factors

11 beyond a probationer’s control).

12   {3}   The district court found that Defendant violated two conditions of probation.

13 [RP 127]. Condition No. 1 required Defendant to comply with all laws, and not to

14 endanger another person. [RP 112] Our calendar notice relied on the record, which

15 indicated that Defendant was involved in an incident of domestic violence. [RP 112]

16 In his memorandum in opposition, Defendant informs us that a woman testified

17 concerning this incident. [MIO 2] She testified that she and Defendant were living

18 together at the time, and that Defendant physically attacked her. [MIO 2-3] There was

19 also testimony that Police responded to the residence, and that Defendant was


                                               2
 1 subsequently charged with battery against a household member. [MIO 3] Based on

 2 this evidence, we believe that there was sufficient evidence presented under the

 3 aforementioned “reasonably certainty” standard.

 4   {4}   Condition No. 3 of probation required Defendant to get permission from his

 5 probation officer before he changed his residence. The record indicates that Defendant

 6 left his residence shortly after the domestic violence incident, before the police

 7 arrived, and two days later was found by police at a new apartment. [RP 112]

 8 Defendant argues that there was no evidence that he was now living at this apartment.

 9 [MIO 5] However, the evidence supports a reasonable inference that Defendant had

10 fled the residence on file with the probation officer. In light of the domestic violence

11 incident and the flight, a factfinder could infer that the residence he had shared with

12 his girlfriend was no longer his residence. In other words, the change of address

13 notification provision encompasses a situation where a probationer is no longer

14 residing at the specified residence, and the State does not have to prove that a

15 different, permanent residence had been substituted.

16   {5}   For the reasons set forth above, we affirm.

17   {6}   IT IS SO ORDERED.



18                                                _____________________________
19                                                J. MILES HANISEE, Judge

                                              3
1 WE CONCUR:



2 __________________________________
3 RODERICK T. KENNEDY Judge



4 __________________________________
5 M. MONICA ZAMORA, Judge




                                  4